                     Case 1:20-cv-08911-AT Document 45 Filed 06/09/21 Page 1 of 1




                                                                                                    6/9/2021




                                                 THE CITY OF NEW YORK
  Georgia M. Pestana                                                                                   Alison S. Mitchell
  Acting Corporation Counsel                    LAW DEPARTMENT                                     phone: (212) 356-3514
                                                    100 CHURCH STREET                              amitchel@law nyc.gov
                                                    NEW YORK, NY 10007


                                                                                June 9, 2021

          Via ECF
          The Honorable Analisa Torres
          Southern District of New York
          40 Foley Square
          New York, NY 10007

                          Re: Enechi v. City of New York, et al.,
                              20-CV-8911 (AT)

          Your Honor:

                         I am an Assistant Corporation Counsel in the Office of Georgia M. Pestana, Acting
          Corporation Counsel of the City of New York, and the attorney assigned to represent the
          defendants in the above referenced matter. I write to request a one-week adjournment of the initial
          conference, from June 10, 2021 until June 17, 2021. Plaintiff’s counsel consents to this request.

                          This extension of time is necessary because, as widely reported, our office has had
          a complete loss of technological access and resources. Specifically, over the past weekend access
          to the New York City Law Department’s network and emails was disabled and, unfortunately,
          access has not yet been restored and there is no date of anticipated restoration. Accordingly, I have
          not been able to work on this or any other matter since Friday, June 4, 2021—I am unable to
          sufficiently prepare for the initial conference as I do not have access to my work product, relevant
          documents, or email. Therefore, defendants respectfully request a one-week adjournment of the
          initial conference, from June 10, 2021 until June 17, 2021.

                          Thank you for your consideration of this request.

                                                                         Respectfully submitted,
Pursuant to the Court’s order at ECF No. 42, the initial
conference in this matter has been adjourned sine die.

Dated: June 9, 2021                                                      Alison S. Mitchell
       New York, New York                                                Assistant Corporation Counsel
